DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus et al., US 20140135763, herein referred to as “Kappus” in view of Maehara et al., US 20140142572, herein referred to as "Maehara".
Regarding claim 1, Kappus discloses a surgical instrument (Figure 1: forceps 10), comprising: an end effector assembly (Figure 1: end effector assembly 100) including first and second jaw members (Figure 1: jaw members 110 and 120), at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween ([0061]: “With jaw members 110, 120 disposed in the spaced-apart position, end effector assembly 100 may be maneuvered into position such that tissue to be grasped, treated, e.g., sealed, and/or cut, is disposed between jaw members 110, 120.”), and a sheath (Figure 1: insulative sleeve 210) that is movable relative to the end effector assembly (Figure 1: end effector assembly 100) between a retracted position (Figure 2), wherein the sheath is positioned proximally of the first and second jaw members (Figure 2: insulative sleeve 110 is proximal to jaw members 110 and 120), and an extended position (Figure 3), wherein the sheath is disposed about the first and second jaw members (Figure 3: insulative sleeve 210 is about jaw members 110 and 120). Kappus does not explicitly disclose a surgical instrument wherein the sheath is configured to fluidly couple to a source of at least one of suction or irrigation to provide at least one of suction or irrigation at a surgical site. 
However, Maehara teaches a surgical instrument (Figure 8C) wherein the sheath (Figure 1: insulative sheath 210) is configured to fluidly couple to a source of at least one of suction or irrigation ([0030]: “In addition, the other end portion of the tube 10 for pouring water is provided with a closer 12 that is connected to a bag for pouring water (not illustrated) .”) to provide at least one of suction or irrigation at a surgical site ([0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Kappus so that the sheath is coupled to a source of irrigation as taught by Maehara to wash parts of the device during its operation as needed (Maehara [0006]-[0007]).
Regarding claim 2, Kappus in view of Maehara discloses the surgical instrument according to claim 1, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) further comprising: a housing (Figure 1: housing 20); and a shaft (Figure 1: shaft 12) extending distally from the housing (Figure 1: shaft 12 extends distally from housing 20), wherein the end effector assembly (Figure 1: end effector assembly 100) is supported at a distal end of the shaft (Figure 1: end effector assembly 100 is at the distal end of shaft 12) and wherein the sheath (Figure 1: insulative sleeve 210) is slidably disposed about the shaft (Figure 1: shaft 12 and [0053]: “Insulative sleeve 210 is slidably disposed about shaft 12”).
Regarding claim 4, Kappus in view of Maehara discloses the surgical instrument according to claim 2, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) further comprising at least one actuator (Figure 1: lever 82 and [0052]-[0053]) disposed on the housing (Figure 1: housing 20), the at least one actuator coupled to the sheath (Figure 1: insulative sleeve 210) and selectively actuatable for deploying and retracting the sheath ([0052] and Figures 2-3).
Regarding claim 5, Kappus in view of Maehara discloses the surgical instrument according to claim 2, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) further comprising a movable handle (Figure 1: movable handle 40) extending from the housing (Figure 1: movable handle 40 extends from housing 20 and [0044]) and coupled to the at least one of the first or second jaw members ([0045]: “drive assembly 150 interconnects movable handle 40 and end effector assembly 100.”), the movable handle selectively actuatable to move the at least one of the first or second jaw members relative to the other ([0044] and [0046]: “As such, pivoting of movable handle 40 between the initial and compressed positions effects movement of drive member 156 (between a first, un-actuated position and a second, actuated position), to pivot jaw members 110, 120 between the spaced-apart and approximated positions.”).
Regarding claim 6, Kappus in view of Maehara discloses the surgical instrument according to claim 1, and Maehara further teaches a surgical instrument (Figure 8C) wherein the sheath (Figures 1 and 8A-8C: tube main body 2 of water evacuating tube 1) defines an open distal end ([0024]: “The water evacuating tube 1 is used to feed water to wash or cool the electric knife in an endoscopic operation, is made of a flexible heat resistant resin such as silicone gum, and includes a tube main body 2 of a predetermined length with the front and rear ends open.”) and is configured to provide the at least one of suction or irrigation through the open distal end thereof ([0029]-[0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Kappus so that the sheath has an open distal end for providing irrigation as taught by Maehara to wash parts of the device during its operation as needed (Maehara [0006]-[0007]).
Regarding claim 8, Kappus in view of Maehara discloses the surgical instrument according to claim 1, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) further comprising an energizable member (Figures 2-3: energizable rod member 220) coupled to the sheath (Figures 2-3: insulative sleeve 210 and [0053]: “Sleeve 210 and rod member 220 may be fixedly engaged to one another”) and extending distally therefrom (Figure 3: energizable rod member 220 extends distally from insulative sleeve 210), the energizable member configured to move with the sheath ([0053]: “Sleeve 210 and rod member 220 may be fixedly engaged to one another and/or ferrule 208 such that sleeve 210 and rod member 220 move in concert with one another between their retracted position (FIGS. 2 and 8C) and the deployed position (FIG. 8D),”) between the retracted position (Figure 2), wherein the energizable member is positioned proximally of the first and second jaw members (Figure 2: energizable rod member 220 is proximal to jaw members 110 and 120), and an extended position (Figure 3), wherein the energizable member extends distally from the first and second jaw members (Figure 3: energizable rod member 220 is distal from jaw members 110 and 120).
Regarding claim 9, Kappus in view of Maehara discloses the surgical instrument according to claim 8, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) wherein the energizable member (Figures 2-3: energizable rod member 220) is configured to selectively supply monopolar energy to tissue ([0053]: “Wires 2b, which extend from electrosurgical cable 2 through housing 20, are coupled to energizable rod member 220 to provide energy to energizable rod member 220, e.g., upon actuation of activation switch 4 (FIG. 1) in a monopolar mode, for treating tissue in a monopolar mode of operation.”).
Regarding claim 10, Kappus in view of Maehara discloses the surgical instrument according to claim 8, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) wherein the energizable member (Figures 2-3: energizable rod member 220) defines a hook-shaped configuration or a spatula-shaped configuration (Figure 3: distal tip 224 is hook-shaped).
Regarding claim 12, Kappus in view of Maehara discloses the surgical instrument according to claim 1, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) wherein at least one of the first or second jaw members (Figure 1: jaw members 110 and 120) is configured to connect to a source of energy ([0041]: “Cable 2 includes wires 2a extending therethrough that have sufficient length to extend through shaft 12 in order to provide electrical energy to at least one of the electrically-conductive plates 112, 122 of jaw members 110, 120, respectively, of end effector assembly 100, e.g., upon activation of activation switch 4 in a bipolar mode.”) for treating tissue grasped therebetween ([0042]: “More specifically, in some embodiments, end effector assembly 100 defines a bipolar configuration wherein plate 112 is charged to a first electrical potential and plate 122 is charged to a second, different electrical potential such that an electrical potential gradient is created for conducting energy between plates 112, 122 and through tissue grasped therebetween for treating e.g., sealing, tissue.”).
Regarding claim 13, Kappus in view of Maehara discloses the surgical instrument according to claim 12, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) wherein the first and second jaw members (Figure 1: jaw members 110 and 120) are configured to connect to a source of bipolar electrosurgical energy for conducting energy therebetween to treat tissue grasped therebetween ([0042]: “More specifically, in some embodiments, end effector assembly 100 defines a bipolar configuration wherein plate 112 is charged to a first electrical potential and plate 122 is charged to a second, different electrical potential such that an electrical potential gradient is created for conducting energy between plates 112, 122 and through tissue grasped therebetween for treating e.g., sealing, tissue. Activation switch 4 (FIG. 1) is coupled to wires 2a (FIG. 4), thus allowing the user to selectively apply energy to plates 112, 122 of end effector assembly 100 during a bipolar mode of operation.”).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus in view of Maehara, further in view of Minnelli et al., US 20160135872, herein referred to as "Minnelli".
Regarding claim 3, Kappus in view of Maehara discloses the surgical instrument according to claim 2, but does not explicitly disclose a surgical instrument further comprising: a fluid port disposed on the housing, the fluid port configured to connect to the source; and an internal fluid line disposed within the housing and fluidly coupling the sheath with the fluid port. 
However, Minnelli teaches a surgical instrument (Figure 1: surgical device 10) comprising a fluid port ([0056]: “The fluid communication allows a fluid or a vacuum force to be applied to the surgical site. For example, a fluid source or vacuum source (not shown) can be disposed in the handle portion 20, or disposed outside of the handle portion 20 and hooked up to the handle portion 20”) disposed on the housing (Figure 1: housing 21), the fluid port configured to connect to the source ([0056]: “The fluid communication allows a fluid or a vacuum force to be applied to the surgical site. For example, a fluid source or vacuum source (not shown) can be disposed in the handle portion 20, or disposed outside of the handle portion 20 and hooked up to the handle portion 20”); and an internal fluid line disposed within the housing ([0067]: “Further, the handle portion 20 can include any number of components to operate various features of the device, including components to apply energy to the end effector 40 and components to irrigate and/or suction through the outer sheath 50.”) and fluidly coupling the sheath with the fluid port ([0056]: “For example, a fluid source or vacuum source (not shown) can be disposed in the handle portion 20, or disposed outside of the handle portion 20 and hooked up to the handle portion 20 or the outer sheath 50. A fluid or a vacuum force can then be supplied by way of the respective fluid or vacuum source, through the sheath 50, and out of the holes 56 to the surgical site.”). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Kappus so that there is a fluid port on the housing which connects to a source and a sheath so that a fluid or vacuum force can be applied to the surgical site (Minnelli [0056]).
Regarding claim 7, Kappus in view of Maehara discloses the surgical instrument according to claim 1, but does not explicitly disclose a surgical instrument wherein the sheath defines a plurality of apertures through a side wall thereof and is configured to provide the at least one of suction or irrigation through the plurality of apertures.
However, Minnelli teaches a surgical instrument (Figure 1: surgical device 10) wherein the sheath (Figure 1: sheath 50) defines a plurality of apertures (Figure 1: holes 56) through a side wall thereof (Figure 1: side wall 52 of sheath 50) and is configured to provide the at least one of suction or irrigation through the plurality of apertures ([0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Kappus so that the sheath has a plurality of apertures for suction or irrigation so that a fluid or vacuum force can be applied to the surgical site (Minnelli [0056]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kappus in view of Maehara, further in view of Singh et al., US 9629676, herein referred to as "Singh”.
Regarding claim 11, Kappus in view of Maehara discloses the surgical instrument according to claim 1, and Kappus further discloses a surgical instrument (Figure 1: forceps 10) further comprising a member (Figures 2-3: energizable rod member 220) coupled to the sheath (Figures 2-3: insulative sleeve 210 and [0053]: “Sleeve 210 and rod member 220 may be fixedly engaged to one another”) and extending distally therefrom (Figure 3: energizable rod member 220 extends distally from insulative sleeve 210), the member configured to move with the sheath ([0053]: “Sleeve 210 and rod member 220 may be fixedly engaged to one another and/or ferrule 208 such that sleeve 210 and rod member 220 move in concert with one another between their retracted position (FIGS. 2 and 8C) and the deployed position (FIG. 8D),”) between the retracted position (Figure 2), wherein the member is positioned proximally of the first and second jaw members (Figure 2: energizable rod member 220 is proximal to jaw members 110 and 120), and an extended position (Figure 3), wherein the member extends distally from the first and second jaw members (Figure 3: energizable rod member 220 is distal from jaw members 110 and 120). Kappus in view of Maehara does not explicitly disclose a surgical instrument wherein the member is a fluid jet member configured to provide a fluid jet stream.
However, Singh discloses a surgical instrument (Figure 2) wherein the member is a fluid jet member (Figure 2: irrigation line 54) configured to provide a fluid jet stream (Col. 3, lines 24-36, and 46-51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Kappus so that the member is a fluid jet member as taught by Singh to reduce char build up during cautery (Col. 3, lines 46-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794